1

2

3                                UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                               ***

6    OMAR RUEDA-DENVERS,                               Case No. 3:13-cv-00309-MMD-WGC

7                                      Petitioner,                    ORDER
            v.
8

9    RENEE BAKER, et al.,

10                                 Respondents.

11

12          Following upon the stipulation filed by the parties (ECF No. 64), which reflects that

13   Petitioner, Respondents, and counsel for Petitioner and the state in the state criminal

14   proceedings concur in extending the retrial deadline under the final judgment herein, as

15   corrected and amended (ECF Nos. 55, 56, 63). The Court thus finds good cause to grant

16   the parties’ stipulation.

17          It is therefore ordered that, pursuant to Rule 60(b)(6) of the Federal Rules of Civil

18   Procedure, the parties’ request to amend the judgment is granted and that the final

19   judgment herein, as corrected and amended (ECF Nos. 55, 56, 63), is amended to extend

20   the deadline for the commencement of jury selection in a retrial of Petitioner up to and

21   including February 28, 2021, subject to reasonable request for modification by either party

22   pursuant to Rules 59 or 60.

23          DATED THIS 14th day of April 2020.

24

25                                             ___________________________________
                                               MIRANDA M. DU
26                                             CHIEF UNITED STATES DISTRICT JUDGE

27

28
